                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 MARVIN SPENCER,                                     Case No. 17-cv-5035 (DSD/TNL)

                      Plaintiff,

 v.

 JOEL L. BROTT, Sheriff; DR. TODD
 LEONARD, Physician; MICHELL SKROCH,
 BSIU/CCHD Nursing Dir.; GWEN
 BLOSSOM ENGLAND, CNP, RN; DR.
 DIANA VANDERBEEK, Assistant Physician;
 CAPT. TOM ZERWAS; SGT. TRAVIS
 LINDSTROM; SGT. BRAD BOHN, Badge
 #3419; C/O JIM ROURKE, Badge #3341;
 C/O ANNE HERBST, Badge #3473; C/O
 JOHNNIE GILBERT; C/O LISA SHORE,
 Badge #2163; C/O JOSHUA JESBERG,
 Badge #3304; C/O CATHERINE KOCH,
 Badge #2145; C/O OLUWASEUN JIBOWU,
 Badge #3397; C/O DENISE COOK; C/O
 TAMMY BOROS; C/O NICHOLAS SIMON,
 Badge #3384; C/O LOGAN BARRETT,
 Badge #3305; C/O YVONNE ADAMS,
 Badge #1757; C/O AMY KAHLER, Badge
 #1901; C/O DAN WORBER, Badge #3360;
 C/O LAURA HOLMQUIST, Badge #1719;
 and C/O LORI BENNETT, Badge #1409,

                      Defendants.


       This matter comes before the Court on pro se Plaintiff Marvin Spencer’s Motion for

Court Records (ECF No. 79). Plaintiff states that he “is making a request for two

Memorandum for the United Stases [sic] court for the district of Minnesota , Ms. M. Tate.

[sic] Counselor U.S. Deparrtment [sic] of Justice Federal Bureau of Prisonres [sic] Federal


                                            1
Correctional Complex P.O. Box 5400 Adelanto, California 92301.” First, it is unclear to

this Court what documents Plaintiff is requesting copies of. Second, although Plaintiff has

been granted leave to proceed in forma pauperis (“IFP”), this does not exempt him from

payment of copying costs.

       Under 28 U.S.C. § 1915, a litigant may request leave to proceed IFP due to financial

hardship, the granting of which results in the waiver of some fees and installment payment

of others depending on the circumstances. See, e.g., 28 U.S.C. §§ 1915(b)(2) (allowing

prisoners to pay remainder of filing fee in installments after payment of initial filing fee),

(c) (directing United States to pay for printing of required records and transcripts in certain

cases), (d) (stating “officers of the court shall issue and serve all process”). Section 1915

does not, however, relieve a litigant proceeding IFP from all the expenses of litigation. See

Porter v. Dep’t of Treasury, 564 F.3d 176, 180 n.3 (3rd Cir. 2009) (“We note that the

granting of IFP status exempts litigants from filing fees only. It does not exempt litigants

from the costs of copying and filing documents; service of documents other than the

complaint; costs; expert witness fees; or sanctions.” (citations omitted)). Section 1915

“does not authorize payment by the Court of indigent litigants’ general copying costs.”

Flores v. Morgen, No. C08-5621 RJB/KLS, 2009 WL 2600034, at *1 (W.D. Wash. Aug.

21, 2009); see also Anderson v. Gillis, 236 F. App’x 738, 739 (3d Cir. 2007) (per curiam)

(“The in forma pauperis statute does not grant the court the authority to provide an indigent

litigant with copies of all the documents in the record.”).




                                              2
      Plaintiff may contact the Clerk’s Office to request copies of documents filed in this

matter, specifically identifying which document(s) he seeks, and make arrangements for

payment of copying costs at the Court’s rate of $.50 per page:

      Clerk of Court
      U.S. Courthouse
      300 South Fourth Street
      Suite 202
      Minneapolis, MN 55415

      (612) 664-5000
      (651) 848-1112


      Therefore, IT IS HEREBY ORDERED that:

               1. Plaintiff’s Motion for Court Records (ECF No. 79) is DENIED
                  WITHOUT PREJUDICE.

               2. All prior consistent orders remain in full force and effect.




Date: August      6   , 2019                             s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  Spencer v. Brott et al.
                                                  Case No. 17-cv-5035 (DSD/TNL)




                                              3
